Citation Nr: 1444643	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  11-23 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the character of the appellant's discharge is a bar to Department of Veterans Affairs (VA) benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The appellant had active service from June 2007 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 administrative decision of the VA Regional Office (RO) in Detroit, Michigan.  

The appellant testified at a Decision Review Officer (DRO) hearing at the RO in February 2011.  A copy of the transcript has been associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In August 2013 the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1. The appellant served on active duty from June 2007 to February 2008.  

2. He was discharged from service under other than honorable conditions after his urinalysis result was positive for tetrahydrocannabinol (THC).  

3. The appellant's discharge from service was not based on an offense listed in 38 C.F.R. § 3.12(c), but was based on an offense listed in 38 C.F.R. § 3.12 (d).  

4. His misconduct was willful, but not persistent.  


CONCLUSION OF LAW

The character of the appellant's discharge for his period of service from June 2007 to February 2008 is not a bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103A, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, and for benefits purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2013).  A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2013).  

According to his DD 214, the appellant was discharged from service under other than honorable conditions for misconduct.  His service personnel records note that he tested positive for THC and was immediately separated from service.  He admitted to a single use of marijuana during a period of personal stress due to family problems.  At his February 2011 DRO hearing, he credibly testified that he "realized that it was wrong."  In April 2012, he contacted the Secretary of the Navy Council of Review Boards to attempt to have his discharge upgraded.  In March 2013, the Secretary of the Navy Council of Review Boards held that the discharge was proper as issued.  

An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge, and thus not automatically a bar to VA compensation benefits.  However, a service member who received such a discharge will be considered to have been discharged under dishonorable conditions under certain circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12 (2013); Camarena v. Brown, 6 Vet. App. 565, 567-68 (1994) (holding that section 3.12 does not limit "dishonorable conditions" to only those cases where a dishonorable discharge was issued).  Specifically, a discharge or release from service for one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct; and, (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty. 38 C.F.R. § 3.12(d).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  

In this case, the Board finds that willful and persistent misconduct has not been established in this case.  In this regard, willful misconduct for the purpose of determining the character of discharge is defined as an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Id.  The Veteran tested positive for THC on one occasion and was subsequently discharged from service.  While this act may be characterized as willful misconduct, the remainder of his service records do not show a pattern of substance abuse or other misconduct.  A single use of an illegal substance does not rise to the level of frequency needed to be described as "persistent."  Therefore, his discharge under other than honorable conditions is not considered to have been issued under dishonorable conditions pursuant to 38 C.F.R. § 3.12(d).  Accordingly, the Board concludes that the character of the appellant's discharge from service is not a bar to his receipt of VA benefits.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies to cases concerning character of discharge.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007).  Given the grant of the benefit, any further development or notification action under the VCAA would not avail the appellant.  


ORDER

The appeal seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


